t c memo united_states tax_court ronald curtiss grumbkow petitioner v commissioner of internal revenue respondent docket no 15107-17l filed date ronald curtiss grumbkow pro_se william j gregg and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 d of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold the issuance of a notice_of_intent_to_levy the irs initiated this collection action with respect to petitioner’s unpaid federal_income_tax liability for respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motion papers including the attached declarations and exhibits see rule b though residing in north carolina when he filed his petition petitioner requested washington d c as his place of trial petitioner timely filed a federal_income_tax return for upon examina- tion of his return the irs determined that he had failed to report certain social_security income as well as income from cancellation of credit card debt on date the irs issued him a notice_of_deficiency reflecting these adjustments petitioner petitioned this court for review following a trial we issued a bench opinion finding that petitioner had conceded the taxability of the social_security income at issue but that respondent had not met his burden of production with respect to the alleged cancellation-of-debt income we accordingly entered a decision sustaining the deficiency to the extent of the tax due on the unreported social_security income grumbkow v commissioner t c dkt no date bench opinion that decision is now final on date the irs assessed the deficiency as thus redetermined plus applicable_interest petitioner did not pay this liability upon notice_and_demand for payment on date in an effort to collect this outstanding liability the irs sent petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing he timely requested a cdp hearing in his hearing request petitioner did not check the box indicating that he de- sired a collection alternative he checked the box for lien withdrawal but the irs had not filed a notice_of_federal_tax_lien for petitioner asserted as the basis for his dispute that he had been subjected to hacking by a media company and that this was being investigated by federal authorities the irs assigned his case to a settlement officer so in the fresno california appeals_office on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so advised petitioner that she could not con- sider collection alternatives unless he submitted a form 433-a collection infor- mation statement for wage earners and self-employed individuals and fulfilled his current federal tax filing obligations having ascertained that petitioner had not filed federal_income_tax returns for the so informed him that he needed to file and supply her with copies of returns for these five years before she could consider any collection alternative the cdp hearing was held as scheduled on date at that time peti- tioner had not filed returns for or submitted any financial documenta- tion the so explained that if he filed these returns he might be entitled to re- funds that could be used to offset hi sec_2011 liability rather than explore this option petitioner attempted to challenge his under- lying liability for the so informed him that she could not consider that issue because the amount of hi sec_2011 tax_liability had been conclusively deter- mined by this court she reiterated that she could not consider a collection alter- native unless he filed his tax returns and submitted the requested finan- cial information rather than do this petitioner said that he would pursue his rights in this court on date the irs issued petitioner a notice_of_determination sus- taining the proposed levy and he timely petitioned this court for redetermination he alleged in his petition that the determination was created through false and misleading data produced by criminal collusion and subterfuge practiced by a media company and its associates he further alleged continued harassment of myself and family by utilizing controlled cast members positioned within authori- tative positions within corporate private and governmental sectors of the system on date respondent filed a motion for summary_judgment fol- lowing a hearing on date we continued the case to give petitioner time to submit exhibits on july and date petitioner filed letters with attachments seemingly aimed at challenging his underlying liability for on date respondent filed another motion for summary judg- ment on date petitioner filed his response and on date he filed a supplement to his response neither of these filings addresses any of the issues raised in respondent’s motion or alleges any disputed issue of mater- ial fact a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite finding no material facts to be in dispute we conclude that this case may be adjudicated summarily b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’s underlying liability is not before us we 2petitioner cannot now challenge his underlying tax_liability because he had a prior opportunity to do so when he received the notice_of_deficiency see sec_6330 114_tc_604 petitioner exer- cised his opportunity to challenge hi sec_2011 tax_liability when he petitioned this continued review the irs decision for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c analysis in determining whether the so abused her discretion we consider whether she properly verified that the requirements of any applicable law or adminis- trative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of pe- titioner that any collection action be no more intrusive than necessary sec_6330 our review of the record establishes that the so properly discharged all of these responsibilities during his cdp hearing petitioner stated that he disagreed with the amount due but he was precluded from challenging hi sec_2011 tax_liability at the cdp hearing and in this court because he had received a notice_of_deficiency see continued court and our decision conclusively established the amount of that liability sec_6330 that gave him a prior opportunity to challenge his underlying tax_liability and he is not entitled to two bites at this apple see supra note petitioner did not submit any offer of a collection alternative even if he had done so he was not in compliance with his tax filing obligations for the so could properly have rejected any proposed collection alternative on that ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 petitioner likewise failed to submit any of the required financial informa- tion we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where the tax- payer has failed after being given sufficient opportunities to supply the required forms and information see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and sustain the proposed collection action we note that peti- tioner is free to submit to the irs at any time for its consideration and possible acceptance a collection alternative in the form of an offer-in-compromise or an installment_agreement supported by the necessary financial information to reflect the foregoing an appropriate order and decision will be entered for respondent
